MacIntyre, J.
The motion for a new trial was overruled on April 20, 1934, and the bill of exceptions was presented to the trial judge on May 16, 1934. The following is a note added to the certificate of the judge: “I do not intend to certify that this bill of exceptions was tendered to me within the time prescribed by law.” The bill of exceptions not having been presented within twenty days from the date of the judgment excepted to, the writ of error must be

Dismissed.


Broyles, O. J., and Guerry, J., concur.